—In an action to recover damages for breach of a lease, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated January 28, 1992, as granted those branches of the plaintiff’s motion which were for a protective order striking interrogatories numbered 1 through 4, 9 through 14, and 21, of its interrogatories dated November 20, 1991.
Ordered that the order is modified, by deleting the provisions thereof which granted those branches of the motion which were to strike interrogatories numbered 1 through 4, 9, 11 through 14 and 21, and substituting therefore provisions denying those branches of the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff, and the plaintiff’s time to answer the interrogatories is extended until 30 days after service upon it of a copy of this decision and order, with notice of entry.
We find that the defendant’s interrogatories numbered 1 through 4, 9, 11 through 14, and 21, are not beyond the scope of the pleadings, because these interrogatories are reasonably calculated to elicit information that might lead to admissible evidence (see, Bigman v Dime Sav. Bank, 153 AD2d 912). Nor are they overbroad (see, Scheinfeld v Burlant, 98 AD2d 603).
However, interrogatory numbered 10 can relate only to an affirmative defense which was not pleaded (see, CPLR 3018 [b]) and therefore was properly stricken. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.